Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rivera, J.), rendered July 17, 1995, convicting him of robbery in the first degree and attempted robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the court was under the mistaken impression that it had no choice but to impose consecutive terms is without merit. There was no bar to imposing such sentences (see, Penal Law § 70.25; People v Brown, 95 AD2d 569). The court was clearly aware of its discretion to impose concurrent terms of imprisonment, but chose not to do so (cf., People v Crosby, 221 AD2d 357). The sentence is not excessive (see generally, People v Suitte, 90 AD2d 80).
The defendant’s remaining contentions are unpreserved for appellate review. Mangano, P. J., Copertino, Florio and Mc-Ginity, JJ., concur.